DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
February 20, 1998
Dear State Medicaid Director:
This letter is one in a series that provides guidance on the implementation of the Balanced Budget Act of 1997
(BBA). The BBA contains numerous provisions relating specifically to managed care. In order to provide
guidance on these as quickly as possible, we are issuing a number of managed care policy letters. (List of those
already issued is attached). This letter is the thirteenth in the managed care series.
The purpose of this letter is to provide initial guidance to States on changes regarding grievance procedures for
eligible enrollees. This guidance is associated with section 4704(a) of the BBA which creates section 1932(b)(4)
of the Social Security Act.
Under current federal regulations, Medicaid health maintenance organizations must have internal grievance
procedures that provide for prompt resolution, are approved by the State, and assure that individuals with
authority to require corrective action are involved in the process. In addition, Medicaid law requires States to
provide enrollees with a fair hearing process.
The new law requires managed care organizations (MCOs) to establish internal grievance procedures which
permit an eligible enrollee, or a provider on behalf of an enrollee, to challenge the denials of coverage of
medical assistance or denials of payment for medical assistance. It is important to note that this provision refers
to internal MCO grievance procedures and does not supersede or substitute for the State fair hearing process.
Note that this law does not prohibit any current provider rights to challenge MCO decisions (on other than
enrollee-specific issues) as set forth in MCO contracts or State law. In addition, it does not bestow additional
appeal rights on providers other than the right mentioned for enrollees. Any challenges brought by providers on
behalf of enrollees must have enrollee consent.
A framework for these procedures will be implemented through a formal rulemaking process later this year.
Until HCFA promulgates the rule, managed care organizations should continue to operate their existing internal
grievance procedures as required prior to the BBA.
If you have any questions regarding the information in this letter or the BBA provision relating to grievance
procedures, contact Nicole Martin at 410-786-1068 or by e-mail at nmartin3@hcfa.gov.
Sincerely,
/s/
Sally K. Richardson Director
Center for Medicaid and State Operations
Attachment
cc: All HCFA Regional Administrators
All HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge - American Public Welfare Association
Joy Wilson - National Conference of State Legislatures
Jennifer Baxendell - National Governors Association
HCFA Press Office

BBA MANAGED CARE STATE LETTERS
Section Subject Date Issued
4701 SPA Option for Managed Care 12/17/97
4704(a) Specification of Benefits 12/17/97
4707(a) Marketing Restrictions 12/30/97
4704(a) Miscellaneous Managed Care Provisions 12/30/97 4704(b) 4706 4707(a) 4707(c) 4708(b) 4708(c)
4708(d) 4701 Choice, MCE Definition, Repeal of 75/25, 1/14/98 4703 and Approval Threshold 4708(a) 4705
External Quality Review 1/20/98 4704(a) Mental Health Parity 1/20/98 4701(a) Enrollment, Termination, and
1/21/98 Default Assignment 4702 PCCM Services Without Waiver 1/21/98 4707(a) Sanctions for
Noncompliance 2/20/98 4701(a) Provision of Information & Effective Dates 2/20/98 4710(a) 4704(a)
Emergency Services 2/20/98

